533 So.2d 879 (1988)
DAVIE WESTVIEW DEVELOPERS, INC., Appellant,
v.
BOB-LIN, INC., a Florida Corporation, Appellee.
No. 87-2475.
District Court of Appeal of Florida, Fourth District.
November 2, 1988.
Rehearing Denied December 7, 1988.
*880 Ira C. Hatch and Kathleen Molcahn of Hatch, Mager, Casey & Beilly, Fort Lauderdale, for appellant.
Robert C. Martin of Heidgerd & Martin, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
In this action for breach of contract and consequent foreclosure of a mechanic's lien, it has been alleged that the prevailing subcontractor failed to furnish the contractor's affidavit required by section 713.06(3)(d)1., Florida Statutes (1987). Based on that failure, the owner (now appellant) Davie Westview Developers, Inc., seeks reversal of the final judgment of foreclosure. We affirm.
The furnishing of a contractor's affidavit is a condition precedent to bringing an action to foreclose a mechanic's lien. Failure to furnish such an affidavit does not constitute a jurisdictional defect. Holding Electric, Inc. v. Roberts, 530 So.2d 301 (Fla. 1988).
Appellant's failure to plead specifically and with particularity appellee's nonperformance of this condition precedent as required by rule 1.120(c), Florida Rules of Civil Procedure, constitutes a waiver.
Finding no other merit in the appeal, we affirm.
AFFIRMED.
HERSEY, C.J., DOWNEY and GUNTHER, JJ., concur.